             Case 5:16-cv-00333-EJD Document 158-7 Filed 03/06/20 Page 1 of 4




 1   DIVERSITY LAW GROUP, P.C.
     Larry W. Lee, State Bar No. 228175
 2   E-mail: lwlee@diversitylaw.com
     Kristen M. Agnew, State Bar No. 247656
 3   E-mail: kagnew@diversitylaw.com
     Nicholas Rosenthal, State Bar No. 268297
 4   E-mail: nrosenthal@diversitylaw.com
     Max W. Gavron, State Bar No. 291697
 5   E-mail: mgavron@diversitylaw.com
     Kwanporn “Mai” Tulyathan, State Bar No. 316704
 6   E-mail: ktulyathan@diversitylaw.com
     515 S. Figueroa Street, Suite 1250
 7
     Los Angeles, CA 90071
 8   (213) 488-6555
     (213) 488-6554 facsimile
 9
10   Attorneys for Plaintiff and the Class
     (Additional Counsel on Next Page)
11
12                                UNITED STATES DISTRICT COURT
13                            NORTHERN DISTRICT OF CALIFORNIA
14
     SER LAO, as an individual and on behalf   Case No. 5:16-cv-333 EJD
15   of all others similarly situated,
                                               DECLARATION OF NICHOLAS
16                  Plaintiffs,                ROSENTHAL IN SUPPORT OF
                                               PLAINTIFF’S MOTION FOR
17
            vs.                                PRELIMINARY APPROVAL OF CLASS
18                                             ACTION SETTLEMENT
     H & M HENNES & MAURITZ, L.P., a
19   New York limited partnership; and DOES
                                               Date:        April 30, 2020
     1 through 50, inclusive,
20                                             Time:        9:00 a.m.
                                               Courtroom:   4, 5th Floor
21                  Defendants.
                                               Judge:       Hon. Edward J. Davila
22
23
24
25
26
27
28                                              1

             DECLARATION OF NICHOLAS ROSENTHAL IN SUPPORT OF PLAINTIFF’S MOTION FOR
                                 PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                              CASE NO. 5:16-CV-333 EJD
             Case 5:16-cv-00333-EJD Document 158-7 Filed 03/06/20 Page 2 of 4




 1   POLARIS LAW GROUP LLP
     William L. Marder, State Bar No. 170131
 2   Email: bill@polarislawgroup.com
     501 San Benito Street, Suite 200
 3   Hollister, CA 95023
     (831) 531-4214
 4   (831) 634-0333 facsimile
 5   HYUN LEGAL, APC
     Dennis S. Hyun, State Bar No. 224240
 6   E-mail: dhyun@hyunlegal.com
     515 S. Figueroa Street, Suite 1250
 7
     Los Angeles, CA 90071
 8   (213) 488-6555
     (213) 488-6554 facsimile
 9
10   Attorneys for Plaintiff and the Class

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             2

             DECLARATION OF NICHOLAS ROSENTHAL IN SUPPORT OF PLAINTIFF’S MOTION FOR
                                 PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                              CASE NO. 5:16-CV-333 EJD
             Case 5:16-cv-00333-EJD Document 158-7 Filed 03/06/20 Page 3 of 4




 1                          DECLARATION OF NICHOLAS ROSENTHAL
 2          I, Nicholas Rosenthal, declare as follows:
 3          1.      I am an attorney at law, duly licensed to practice before all Courts in the State of
 4   California, and am with the law firm Diversity Law Group, P.C., counsel of record for Plaintiff
 5   Ser Lao (“Plaintiff”). I have personal knowledge of the facts set forth below and if called to
 6   testify I could and would do so competently.
 7          2.      I am one of the primary attorneys on this matter. My qualifications are as
 8   follows: I received my JD from University of Southern California Gould School of Law in
 9   2009. Upon graduation, I practiced law as an associate at Seyfarth Shaw LLP, representing
10   corporate clients in both single-plaintiff and wage hour class actions. In 2014, I began as an
11   associate at Diversity Law Group.
12          3.      I have handled a number of wage and hour matters including class actions and
13   multiple-plaintiff actions. I have been named as Class Counsel in a number of class actions that
14   have been granted certification or preliminary or final approval by the Superior Courts of Los
15   Angeles County, Orange County, Alameda County, and Monterey County, the United States
16   District Court for the Central District of California, and the United States District Court for the
17   Northern District of California. These cases include, but are not limited to: Naranjo v. Bank of
18   America, Northern District of California Case No. 5:14-cv-02748-LHK, Chavez v. Converse,
19   Inc., Northern District of California Case No. 15-cv-03746-NC, Rodriguez v. Nike Retail
20   Services, Inc., Northern District of California Case No. 5:14-cv-01508-BLF, Figueroa v. Super
21   King Market, Los Angeles Superior Court Case No. BC538372, Diller v. Under Armour Retail,
22   Inc., Santa Clara County Superior Court Case No. 114-CV-265729, Dall v. Post Alarm Systems,
23   Los Angeles County Superior Court Case No. BC598528, Lopez v. Imperial Body Shop, Inc.,
24   Orange County Superior Court Case No. Case No. 30-2015-00816193-CU-OE-CXC, Obiols v.
25   Lockheed Martin Corporation, Santa Clara County Superior Court Case No. 17CV314178;
26   Sanchez v. American Para Professional Systems, Inc., Santa Clara County Superior Court Case
27   No. 17CV306751, Mankin v. Taste Catering, San Mateo Superior Court Case No. 17-CIV-03497
28                                                     3

             DECLARATION OF NICHOLAS ROSENTHAL IN SUPPORT OF PLAINTIFF’S MOTION FOR
                                 PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                              CASE NO. 5:16-CV-333 EJD
             Case 5:16-cv-00333-EJD Document 158-7 Filed 03/06/20 Page 4 of 4




 1   and Hughes v. Lincare, Inc., et al., Monterey Superior Court Case No. M124764.
 2          4.       Each side has apprised the other of their respective factual contentions, legal
 3   theories and defenses, resulting in extensive arms’ length negotiations taking place among the
 4   Parties, including one full day of mediation and a settlement conference before the Honorable
 5   Nathanael M. Cousins. Based on their own independent investigation and evaluation, the Parties
 6   and their respective counsel are of the opinion that the Settlement for the consideration and on
 7   the terms set forth in the Class Action Settlement Agreement are fair, reasonable, and adequate
 8   and the settlement is in the best interests of the Settlement Class and Defendant in light of all
 9   known circumstances and the expenses and risks inherent in litigation.
10          5.       Plaintiff’s counsel conducted extensive investigation and discovery, including
11   formal written discovery; contacting and interviewing then-putative class members; taking and
12   defending numerous depositions, including that of Plaintiff, Defendant’s FRCP 30(b)(6)
13   Corporate Representatives, over 40 class members, and Plaintiff’s expert; subpoenaing and
14   reviewing relevant records from third parties; exchanging class time and payroll data and
15   documents; and conducting expert discovery.
16          6.       Plaintiff also believes in the fairness of the settlement that is based on factoring in
17   the uncertainty and risks to Plaintiff involved in not prevailing on his certified class claims at
18   trial and the possibility of appeals.
19          7.       Plaintiff and Plaintiff’s counsel are adequate representatives in that they have no
20   conflicts with the class and will adequately represent the class.
21          8.       Plaintiff’s counsel does not have any relationship with Legal Aid at Work or with
22   the Ali Forney Center.
23           I declare under penalty of perjury under the laws of the State of California that the
24   foregoing is true and correct.
25           Executed on this 6th day of March, 2020, at Los Angeles, California.
26
                                                      /s/ Nicholas Rosenthal
                                                   _________________________________
27                                                         Nicholas Rosenthal
28                                                      4

             DECLARATION OF NICHOLAS ROSENTHAL IN SUPPORT OF PLAINTIFF’S MOTION FOR
                                 PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                              CASE NO. 5:16-CV-333 EJD
